                Case 2:19-cv-02565-JJT Document 1 Filed 04/22/19 Page 1 of 5



 1
                           UNITED STATES DISTRICT COURT
 2
                            FOR THE DISTRICT OF ARIZONA
 3
     LEONARD BULLOCK,                        ) Case No.:
 4
                                             )
 5                 Plaintiff,                )
                                             )
 6         v.                                )
 7
                                             )
     APRIA HEALTHCARE GROUP,                 )
 8   INC.,                                   ) JURY TRIAL DEMANDED
                                             )
 9
                     Defendant.              )
10                                           )
                                             )
11

12
                                      COMPLAINT
13
           LEONARD BULLOCK (“Plaintiff”), by and through his attorneys,
14

15
     KIMMEL & SILVERMAN, P.C., alleges the following against APRIA

16   HEALTHCARE (“DEFENDANT”):
17
                                     INTRODUCTION
18

19         1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
20
     Act, 47 U.S.C. §227 et seq. (“TCPA”).
21
                                JURISDICTION AND VENUE
22

23         2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See

24   Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
25

26

27                                          -1-
                                   PLAINTIFF’S COMPLAINT
28
                Case 2:19-cv-02565-JJT Document 1 Filed 04/22/19 Page 2 of 5



 1         3.      Defendant regularly conducts business in the State of Arizona, thus,
 2
     personal jurisdiction is established.
 3
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 4

 5                                           PARTIES

 6         5.      Plaintiff is a natural person residing in Payson, Arizona 85541.
 7
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 8
           7.      Defendant is a corporation with its principal place of business located
 9

10   at 26220 Enterprise Court, Lakeforest, CA 92630.
11
           8.      Defendant is a “person” as that term is defined by 47 U.S.C.
12
     §153(39).
13

14
           9.      Defendant acted through its agents, employees, officers, members,

15   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
16
     representatives, and insurers.
17
                                FACTUAL ALLEGATIONS
18

19         10.     Plaintiff has a cellular telephone number.

20         11.     Plaintiff has only used this number as a cellular telephone number.
21
           12.     Defendant called Plaintiff repeatedly and continuously on his cellular
22
     telephone in regards to an alleged medical debt that pertained to Plaintiff’s wife.
23

24         13.    When contacting Plaintiff on his cellular telephone, Defendant used an

25   automatic telephone dialing system and/or pre-recorded voice.
26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
               Case 2:19-cv-02565-JJT Document 1 Filed 04/22/19 Page 3 of 5



 1          14.   Plaintiff knew that Defendant was using an automatic telephone
 2
     dialing system and/or pre-recorded voice as he would usually greeted by a
 3
     recording before a representative came on the line.
 4

 5          15.   Defendant’s telephone calls were not made for “emergency purposes.”

 6          16.   Shortly after Defendant’s calls began Plaintiff spoke with Defendant
 7
     and told them to stop calling and requested that they resubmit the medical claim to
 8
     the Plaintiff’s wife’s health insurance provider.
 9

10          17.   However, Defendant ignored Plaintiff’s request and continued to call
11
     him.
12
            18.   Plaintiff found Defendant’s repeated calls annoying, frustrating,
13

14
     upsetting, harassing, and an invasion of his privacy.

15          19.   Upon information and belief, Defendant conducts business in a
16
     manner which violates the Telephone Consumer Protection Act.
17

18

19                             COUNT I
              DEFENDANT VIOLATED THE TELEPHONE CONSUMER
20                          PROTECTION ACT
21
            20.   Plaintiff incorporates the forgoing paragraphs as though the same were
22
     set forth at length herein.
23

24          21.   Defendant initiated automated calls to Plaintiff using an automatic

25   telephone dialing system.
26

27                                           -3-
                                    PLAINTIFF’S COMPLAINT
28
              Case 2:19-cv-02565-JJT Document 1 Filed 04/22/19 Page 4 of 5



 1         22.    Defendant’s calls to Plaintiff were not made for emergency purposes.
 2
           23.    After Plaintiff told Defendant to stop calling, Defendant knew or
 3
     should have known it did not have consent to call and/or that any consent it
 4

 5   thought it had was revoked.

 6         24.    Defendant’s acts as described above were done with malicious,
 7
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 8
     under the law and with the purpose of harassing Plaintiff.
 9

10         25.    The acts and/or omissions of Defendant were done unfairly,
11
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
12
     lawful right, legal defense, legal justification or legal excuse.
13

14
           26.    As a result of the above violations of the TCPA, Plaintiff has suffered

15   the losses and damages as set forth above entitling Plaintiff to an award of
16
     statutory, actual and trebles damages.
17

18

19         WHEREFORE, Plaintiff, LEONARD BULLOCK, respectfully prays for a

20   judgment as follows:
21
                  a.     All actual damages suffered pursuant to 47 U.S.C. §
22
                         227(b)(3)(A);
23

24                b.     Statutory damages of $500.00 per violative telephone call

25                       pursuant to 47 U.S.C. § 227(b)(3)(B);
26

27                                            -4-
                                     PLAINTIFF’S COMPLAINT
28
               Case 2:19-cv-02565-JJT Document 1 Filed 04/22/19 Page 5 of 5



 1                 c.      Treble damages of $1,500.00 per violative telephone call
 2
                           pursuant to 47 U.S.C. §227(b)(3);
 3
                   d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
 4

 5                 e.      Any other relief deemed appropriate by this Honorable Court.

 6

 7
                                  DEMAND FOR JURY TRIAL
 8
            PLEASE TAKE NOTICE that Plaintiff, LEONARD BULLOCK, demands
 9

10   a jury trial in this case.
11

12
                                              RESPECTFULLY SUBMITTED
13

14

15   Date: 4/22/19                            By: /s/ Amy L. B. Ginsburg
                                              Amy L. B. Ginsburg, Esq.
16
                                              Kimmel & Silverman, P.C.
17                                            30 East Butler Pike
                                              Ambler, PA 19002
18                                            Phone: 215-540-8888
19                                            Fax: 877-600-2112
                                              Email: aginsburg@creditlaw.com
20

21

22

23

24

25

26

27                                             -5-
                                      PLAINTIFF’S COMPLAINT
28
